IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ALEX JEAN-GILLES,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-1040

DYCK-O'NEAL, INC.,

      Appellee.


_____________________________/

Opinion filed July 8, 2015.

An appeal from the Circuit Court for Duval County.
Virginia Norton, Judge.

Eric C. Roberson of Eric C. Roberson, P.A., Jacksonville, for Appellant.

Susan B. Morrison and Lauren E. Wages of Law Office of Daniel C. Consuegra,
P.L., Tampa, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, ROWE, and OSTERHAUS, JJ., CONCUR.